Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Use of  indicates a limitation is not explicitly disclosed by the reference alone.
Claim(s) 1, 3, 5, 7, 9-11, 15, 18, 20, 25, 27, 32, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barclay (US 2020/0121245) in view of Wu (US 2015/0150457)
Claim 1

Barclay discloses a method of analyzing a cutaneous condition comprising: 
receiving a two-dimensional (2D) image of the cutaneous condition (Barclay, ¶ 132: “The capture device 102c may further include an additional 2D texture or RGB camera 151. This may be used to capture RGB image data of the skin surface”) and a set of three-dimensional (3D) point clouds associated with the 2D image using a computing device Barclay, ¶ 89: “The map may be fully-sampled in the sense that there will be a point in the point cloud for every pixel within a two dimensional sampling region of the 2D image sensor (or one of the sensors in the case of a stereo camera) contained within the 3D camera unit”); 
generating a 3D surface according to the (Barclay, ¶ 89: “the surface is typically represented by a finite number of samples—commonly called the point cloud—specifying where particular points happen to lie on surface. The surface itself is typically continuous but can represented by such sample points.”); 
generating a depth map for the 2D image based on the 3D surface using a second computing device, wherein the depth map comprises a depth value for each pixel of the 2D image (Barclay, ¶ 89, 152: “The map may be fully-sampled in the sense that there will be a point in the point cloud for every pixel within a two dimensional sampling region of the 2D image sensor (or one of the sensors in the case of a stereo camera) contained within the 3D camera unit…FIG. 7 shows how three-dimensional image data from the 3D camera 126 may be registered with data from a texture camera 151 or thermal camera 150… A projection can be taken from point P1 back through the optical origin of the camera 151, 150 to identify a point on the sensor of that camera 151, 150. That sensor point may correspond to a pixel, or the signals from a group of pixels may be averaged to provide a value for the sensor point. The texture or thermal image data may thus be registered to the three-dimensional image data.”); and 
analyzing the cutaneous condition based upon the 2D image and the depth map using the computing device (Barclay, ¶ 21: “Dimensional information for the wound 1 may be obtained by analysis of the captured data”); 
wherein dimensions of each pixel in a desired area or path in the 2D image are calculated for the analysis (Barclay, ¶ 21, 215: “Dimensional information for the wound 1 may be obtained by analysis of the captured data… Wound measurements may be displayed at display box 230”)
Barclay does not explicitly disclose but Wu makes obvious in the same field of endeavor a set of three dimensional point clouds (Wu, ¶ 95: “In step S200 of FIG. 7, depth maps obtained by the structure sensor 3 and the foreground mask and corresponding to the segmented image, are obtained.”) and generating a 3D surface according to the  (Wu, ¶ 96: “all depth maps are combined into a single depth map. This step is performed to ensure a uniform depth map”)

    PNG
    media_image1.png
    396
    490
    media_image1.png
    Greyscale

Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider a set of point clouds in the context of claim 1.  The motivation would have been to provide uniformity as disclosed by Wu or to fill in holes as suggested by Barclay. 
Claim 3
Barclay further discloses wherein each 3D point in each 3D point cloud in the set of 3D point clouds corresponds to at least one pixel of the 2D image (Barclay, ¶ 89: “The map may be fully-sampled in the sense that there will be a point in the point cloud for every pixel within a two dimensional sampling region of the 2D image sensor (or one of the sensors in the case of a stereo camera) contained within the 3D camera unit.”)
Claim 5
Barclay further discloses wherein the depth map is calculated by implementing a ray-casting algorithm or a ray-tracing algorithm according to the 2D image and the 3D surface using the second computing device (Barclay, ¶ 152: “A projection can be taken from point P.sub.1 back through the optical origin of the camera 151, 150 to identify a point on the sensor of that camera 151, 150”)
Claim 7
Barclay further discloses wherein the 2D image and the set of 3D point clouds are captured using an image capturing device (the scope of image capturing devices is broad and absent explicit definition in Applicant’s specification.  Image capturing device could therefore correspond to the depth image sensor above.  Barclay considers an RGB camera for 2D image (see claim 1), a depth image sensor for 3D (see claim 1.  Barclay also discloses an conventional image camera pair as an alternative to a depth camera (see ¶ 80)).
Claim 9
Barclay further discloses comprising storing the 2D image and the set of 3D point-clouds in a memory device communicatively coupled to the image capturing device, and storing the depth map in a memory device communicatively coupled to the second computing device (storage of data for processing would be intrinsic to any such system; additionally both temporary and permanent storage explicitly disclosed at Barclay, ¶ 75 “In some embodiments, confidential patient data generated by the capture device 102, 102a, 102b, 102c is only temporarily stored locally, or not at all, and instead is permanently stored at the storage device 108 associated with the server computer 106”)
Claim 10
Barclay further discloses wherein the image capturing device comprises a two-dimensional (2D) camera, and wherein the 2D camera captures a colored 2D image of the cutaneous condition or a monochromatic 2D image of the cutaneous condition (Barclay, ¶ 123: “(i.e. color or RGB camera, though monochrome sensors may also be used) simultaneously with the depth image.”)

Claim 11
Barclay further discloses generating a set of pixel dimensions for each pixel of the 2D image based upon the depth value of the each pixel, an angle of horizontal field of view of the 2D camera, and an angle of vertical field of view of the 2D camera using the computing device (Barclay, ¶ 153: “This registration method is only possible within the field of view of the 3D camera 126, i.e. in a region where the fields of view of the 3D camera 126 and the texture or thermal camera 151, 150 overlap. The overlap between the captured images depends on the range to the skin surface.”—because the camera is two dimensional it would be understood that both the overlap of the horizontal and vertical field of views would be relevant in registration between the 2D camera and 3D camera.) 

Claim 15
Barclay further discloses wherein the image capturing device comprises a three-dimensional (3D) device, and wherein the 3D camera captures the set of 3D point clouds corresponding to the 2D image (Barclay, ¶ 89: “FIG. 2 is a more detailed functional diagram of one capture device 102c. This version of capture device 102c includes a 3D camera 126. For the purposes of this specification, a 3D camera 126 is a device that creates a topographic map of the surface structure as seen from the viewpoint of the camera. Because the map represents, in some sense, the depth of the surface, the map is typically referred to as a depth map or depth image. Rather than the familiar contours of a topographic map, the surface is typically represented by a finite number of samples—commonly called the point cloud—specifying where particular points happen to lie on surface. The surface itself is typically continuous but can represented by such sample points. The map may be fully-sampled in the sense that there will be a point in the point cloud for every pixel within a two dimensional sampling region of the 2D image sensor (or one of the sensors in the case of a stereo camera) contained within the 3D camera unit.”)
Claim 18
Barclay does not disclose, but Wu makes obvious in the same field of endeavor wherein the 3D surface is an interpolated 3D surface mesh, and wherein the 3D surface depicts contours of the cutaneous condition (Wu, ¶ 97, 103: “In step S202, any missing depth information is filled by interpolating from neighboring values…. fit to estimate the surface using the contour depth information.”)
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider interpolation.  As disclosed by Wu, it would be another means of filling in missing depth data by using neighboring values.
Claim 20
Barclay discloses wherein the 3D surface is generated by filtering out a set of aberrations in at least one 3D point cloud of the set of 3D point clouds using the computing device (e.g. error or noise removal; ¶ 122: “In practice, current (low cost) TOF cameras produce depth images that have noise on the order of a few mm, which is too great for wound monitoring applications, unless additional processing such as spatial and temporal averaging is employed.”), 
Barclay does not disclose, but Wu makes obvious or the 3D surface is generated by using at least one interpolation algorithm using the computing device (Wu, ¶ 97, 103: “In step S202, any missing depth information is filled by interpolating from neighboring values…. fit to estimate the surface using the contour depth information.”)
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider interpolation.  As disclosed by Wu, it would be another means of filling in missing depth data by using neighboring values.
Claim 25
The same teachings and rationales in claim 1 are applicable to claim 25. 
Claim 27
Barclay further discloses wherein the image capturing device further comprises a 2D camera for capturing the 2D image, and/or a 3D device for capturing the set of 3D point clouds (Barclay ¶ 89, 132: depth camera and rgb camera; Also Wu Fig. 3 depth camera and rgb camera)
Claim 32
Barclay further discloses further comprising at least one storage device communicatively coupled with at least one of the second computing device, wherein the storage device stores the depth map (storage of data for processing would be intrinsic to any such system; additionally both temporary and permanent storage explicitly disclosed at Barclay, ¶ 75 “In some embodiments, confidential patient data generated by the capture device 102, 102a, 102b, 102c is only temporarily stored locally, or not at all, and instead is permanently stored at the storage device 108 associated with the server computer 106”)
Claim 37
	The same teachings and rationales in claim 25 are applicable to claim 37 with the additional feature of automatically being disclosed by Barclay (¶ 8: “A processor may automatically identify the plurality of sub-regions. The processor may automatically identify the plurality of sub-regions by analysis of one or more of: three-dimensional image data; thermal image data; fluorescence image data; and texture image data.”) and storage being disclosed by Barclay (storage of data for processing would be intrinsic to any such system; additionally both temporary and permanent storage explicitly disclosed at Barclay, ¶ 75 “In some embodiments, confidential patient data generated by the capture device 102, 102a, 102b, 102c is only temporarily stored locally, or not at all, and instead is permanently stored at the storage device 108 associated with the server computer 106”)
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barclay (US 2020/0121245) in view of Wu (US 2015/0150457) and Korotkov, A New Total Body Scanning System 
Claim 8
Barclay does not disclose but Korotkov makes obvious in the same field of endeavor  revolving the image capturing device along at least one axis around a subject with the cutaneous condition to capture a set of 2D images associated sets of 3D point clouds (Section I. “need to provide high-resolution images for a comprehensive analysis together with a sufficient image overlap for 3-D reconstruction, which poses a certain engineering trade-off. Consequently, some scanners using multiple cameras (e.g., [12]) offer automated image acquisition, but do not report any means to analyze and compare images automatically. Taking this trade-off into account, we designed and built a new total body scanning system capable of automatically acquiring high-resolution images of 85%–90% of the cutaneous surface and creating a precise map of all visible moles. “); Section II. “During the exploration, the turntable rotates making several stops, so that the patient is exposed to the cameras from different angles. These stops are hereafter called turntable positions or steps, and the proposed prototype uses 12 steps per pose of the patient (see Section II-B). 
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider revolving the image capturing device.  As disclosed by Korotkov, in the same field of endeavor one of ordinary skill in the art would recognize the benefit of having an efficient means of total body imaging for analysis of skin conditions which can further be used for 3D reconstruction. 

Claim(s) 22, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barclay (US 2020/0121245) in view of Wu (US 2015/0150457) and Do (US 2017/0231550)
Claim 22
Barclay discloses wherein analyzing the cutaneous condition further comprises measuring a size of the cutaneous condition using the computing device (Barclay, ¶ 248: “Any of the assessment techniques described herein allow surface feature dimensions to be tracked over time, whether in arbitrary units or in absolute dimensions. These trends allow medical professionals to monitor surface feature development or healing. Where a measurement departs from the predicted trend (e.g. an average trend for similar wounds, or some other defined trend based on one or more of: wound size and/or other characteristics, tissue type, patient characteristics etc.), an alert may be issued to a user, either through the device itself or by any suitable messaging system to a healthcare provider.”).
Barclay does not explicitly disclose, but Do makes obvious in the same field of endeavor  determining a variance in the size of the cutaneous condition using the computing device, and automatically diagnosing the cutaneous condition according to the variance in the size of the cutaneous condition using the computing device (Do, ¶ 79: “We propose a new method called border fitting to quantify the irregularity of lesion border (irregular skin mole indicates abnormal condition). First, the lesion border is approximated by piecewise straight-lines. After that, the angles between every two adjacent straight-lines are computed. Mean and variance of the angles are used to characterize the border irregularity.”)
Before the effective filing date of this application it would have been obvious to one of ordinary skill in the art to consider variance in the context of claim 22.  As disclosed by Do, statistical methods can be useful for quickly identifying abnormalities.  Statistical methods in this context are further suggested by Barclay.  
Claim 39
The same teachings and rationales in claim 22 are applicable to claim 39.

Allowable Subject Matter
Claim(s) 2, 26, 38 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim(s) 2, 26, 38, Barclay does not consider the  pixel space corner vectors, but instead uses a projection to the camera and then determination of a correspondence between the 2D image space and 3D camera space.  The technique is sufficiently different that no motivation to use corner vectors as claimed would be present. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M GRAY whose telephone number is (571)272-4582.  The examiner can normally be reached on Monday through Friday, 9:00am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN M GRAY/Primary Examiner, Art Unit 2611